46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Larry D. BOGARD, Defendant-Appellant.
No. 94-55015.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Jan. 10, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Larry Donnell Bogard appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his 1980 bank robbery conviction.  Bogard alleged that his trial counsel coerced him into entering his guilty plea and then refused to permit him to withdraw the plea, as well as committing other procedural errors.  Bogard filed his habeas petition thirteen years after his guilty plea, and the district court concluded that Bogard's habeas petition was barred by Rule 9(a) of the Rules Governing Section 2255 cases in the United States District Courts.


3
A district court may dismiss under Rule 9(a) where the "government has been prejudiced in its ability to respond to the motion by delay in its filing unless the movant shows that it is based on grounds of which he could not have had knowledge by the exercise of reasonable diligence before the circumstances prejudicial to the government occurred."   In the thirteen years since Bogard's conviction, the United States Attorney's Office destroyed the files pertaining to the guilty plea, the Assistant United States Attorney who prosecuted the cases did not personally maintain records of the case nor specifically recall the guilty plea or sentencing, and Bogard's counsel had no specific recollection of the case.  Consequently, the government was prejudiced by Bogard's delay, and Bogard has failed to show any reason to justify the delay in raising his claims.  Accordingly, the district court's dismissal is

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Bogard's motion to file his reply brief two days late is granted